--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 
SNYDER’S-LANCE, INC.
 
2011 Annual Performance Incentive Plan for Officers
 
 
Purposes and
Introduction
The 2011 Annual Performance Incentive Plan provides for Performance Awards under
the Snyder’s-Lance, Inc. 2007 Key Employee Incentive Plan (the “Incentive
Plan”).  Except as otherwise expressly defined herein, capitalized terms shall
be as defined in the Incentive Plan.
 
 
The primary purposes of the 2011 Annual Performance Incentive Plan for Officers
(the “2011 Plan”) are to:
 
 
•
Motivate behaviors that lead to the successful achievement of specific sales,
financial and operations goals that support Snyder’s-Lance, Inc. stated business
strategy and to align participants’ interests with those of stockholders.
       
•
Emphasize link between participants’ performance and rewards for meeting
predetermined, specific goals.
       
•
Focus participant’s attention on operational effectiveness from both an earnings
and an investment perspective.
       
•
Promote the performance orientation at Snyder’s-Lance, Inc. and communicate to
employees that greater responsibility carries greater rewards.
       
For 2011, participants will be eligible to earn incentive awards based on the
performance measures listed on Exhibit A hereto and defined as follows:
 
 
1
Net Revenue is defined as sales and other operating revenue, net of returns,
allowances, discounts and other sales deduction items for the 2011 fiscal year,
as audited and reported in the Company’s Form 10-K for the 2011 fiscal year.
       
2
Corporate Earnings Per Share (“EPS”) is defined as the fully diluted earnings
per share, excluding special items, of the Company for the 2011 fiscal year, as
audited and reported in the Company’s Form 10-K for the 2011 fiscal year.

 
 
 

--------------------------------------------------------------------------------

 
 

 
3
Free Cash Flow is defined as the net cash flow from operating activities less
capital expenditures, excluding special items, for the 2011 fiscal year as
audited and reported in the Company’s Form 10-K for the 2011 fiscal year,
excluding special items.
 
 
Certain executive officers have an additional performance condition based on
pre-tax operating profit for 2011, as described further below. To achieve the
maximum motivational impact, plan goals and the awards that will be received for
meeting those goals will be communicated to participants as soon as practical
after the 2011 Plan and the performance measures are approved by the
Compensation Committee of the Board of Directors.
 
 
Each participant will be assigned a Target Incentive, stated as a percent of
base salary. The Target Incentive Award, or a greater or lesser amount, will be
earned at the end of the Plan Year based on the attainment of predetermined
goals.
 
 
Base salary shall be the annual rate of base compensation for the Plan Year
which is set no later than April of such Plan Year; provided that for any award
intended to satisfy the Performance-Based Exception, base salary shall be the
annual rate of base compensation for the Plan Year which is set no later than
March 31 of such Plan Year.
 
 
Not later than 75 days after fiscal year-end, 100% of the awards earned will be
payable to participants in cash.

 

Plan Year
The period over which performance will be measured is the Company’s 2011 fiscal
year (the “Plan Year”).

 
Eligibility and
Participation
Eligibility in the Plan is limited to Officers of Snyder’s-Lance, Inc. who are
key to Snyder’s-Lance, Inc. success. The Compensation Committee of the Board of
Directors will review and approve participants nominated by the Chief Executive
Officer.  Participation in one year does not guarantee participation in a
following year, but instead will be reevaluated and determined on an annual
basis.
 
 
Participants in the Plan may not participate in any other annual incentive plan
(e.g., sales incentives, etc.) offered by Snyder’s-Lance, Inc. or its
affiliates.  Exhibit B includes the list of 2011 participants approved by the
Compensation Committee at its February 7, 2011 meeting.

 
 
2

--------------------------------------------------------------------------------

 
 
Target Incentives
Awards
Each participant will be assigned a Target Incentive expressed as a percentage
of his or her base salary.  Participants may be assigned Target Incentives by
position, by salary level or based on other factors as determined by the
Compensation Committee.
     
Target Incentives will be reevaluated at least every other year, if not
annually.  If the job responsibility of a position changes during the year, or
base salary is increased significantly, the Target Incentive shall be revised as
appropriate.
       
Exhibit B lists the Target Incentive for each participant for the Plan
Year.  Target Incentives will be communicated to each participant as close to
the beginning of the year as practicable, in writing.  Final awards will be
calculated by multiplying each participant’s Target Incentive by the appropriate
percentage (based on performance for the year, as described below).
 
Performance Measures
and Award Funding
The 2011 performance measures are on Exhibit A attached hereto.

 

   
Threshold
Target
Maximum
 
  Award Level Funded
0%
100%
200%

 

 
Percent of payout will be determined on a straight line basis from Threshold to
Target and from Target to Maximum.  There will be no payout unless the Threshold
for the applicable performance measure is reached.
 
 
The payout for the Net Revenue performance measure shall not exceed Target if
the EPS performance measure does not equal or exceed its Threshold.
 
 
The performance measures will be communicated to each participant as soon as
practicable after they have been established.  Final Target Incentive Awards
will be calculated after the Compensation Committee has reviewed the Company’s
audited financial statements for 2011 and determined the performance level
achieved.
 
 
Threshold, Target and Maximum levels will be defined at the beginning of each
Plan Year for each performance measure.
 
 
The following definitions for the terms Maximum, Target and Threshold should
help set the goals for each year, as well as evaluate the payouts:

 
 
3

--------------------------------------------------------------------------------

 
 

 
•
Maximum:  Excellent; deserves an above-market incentive
 
 
•
Target:  Normal or expected performance; deserves market-level incentive
 
 
•
Threshold: Lowest level of performance deserving payment above base salary;
deserves below-market incentive
 
Individual
Performance
 
Each participant will receive 40% of his or her Target Incentive Award based on
Net Revenue, 40% of his or her Target Incentive Award based on EPS, excluding
special items, and 20% of his or her Target Incentive Award based on Free Cash
Flow, excluding special items.  Notwithstanding the foregoing, for each of
Messrs. Warehime, Singer and Lee, the award to each such participant for 2011
shall be equal to      %,      % and      %, respectively, of pre-tax operating
profit for 2011, excluding special items, subject to such discretionary
reductions as may be made by the Compensation Committee.  In considering such
reductions, the Committee may take into account the results based on the
performance measures set forth on Exhibit A.  For this purpose, “pre-tax
operating profit” means the Company’s Net Revenue less total cost of goods and
operating expenses.
     
Form and Timing of
Payments
Final award payments will be made in cash as soon as practicable after award
amounts are approved by the Compensation Committee of the Board of Directors,
but not more than 75 days after the end of the Company’s 2011 fiscal year.  All
awards will be rounded to the nearest $100.
 
Change in Status
An employee hired into an eligible position during the Plan Year may participate
in the Plan for the balance of the Plan Year on a pro rata basis.
     
Certain Terminations
of Employment
 
In the event a participant voluntarily terminates employment (other than
Retirement) or is terminated involuntarily during the Plan Year, any Award will
be forfeited.  In the event of death, Disability or Retirement during the Plan
Year, the Award will be paid on a pro rata basis based on the actual performance
determined after the end of the Plan Year.  In the event of any termination of
employment after the end of the Plan Year (including death, Disability,
Retirement, voluntary termination or involuntary termination for any reason),
any Award will be determined based on actual performance and paid at the same
time as Awards are paid to all other participants.

 
 
4

--------------------------------------------------------------------------------

 
 

 
“Retirement” is defined under the Incentive Plan to mean the participant’s
termination of employment with the Company either (i) after attainment of age 65
or (ii) after attainment of age 55 with the prior consent of the Compensation
Committee.
      Change In Control
 
In the event of a Change in Control (which will occur only in the event of the
closing of the relevant transaction), pro rata payouts will be made at target
for the year-to-date, based on the number of days in the Plan Year preceding the
closing of the Change in Control transaction.  Payouts will be made within 30
days after the relevant transaction has been completed.
      Withholding
The Company shall withhold from award payments any Federal, foreign, state or
local income or other taxes required to be withheld.

 

Communications
Progress reports should be made to participants quarterly showing the
year-to-date performance results and the percentage of Target Incentives that
would be earned if results remain at that level for the entire year.
      Executive Officers
Notwithstanding any provisions to the contrary above, participation, Target
Incentive Awards and pro-rations for executive officers, including the Chief
Executive Officer, shall be approved by the Compensation Committee.
      Stockholder Approval
The 2011 Plan and the awards hereunder are made pursuant to the Incentive Plan,
which was approved by the Company’s stockholders at the Annual Meeting of
Stockholders held on April 26, 2007.

 
 
5

--------------------------------------------------------------------------------

 
 

      Governance
The Compensation Committee of the Board of Directors of Snyder’s-Lance, Inc. is
ultimately responsible for the administration and governance of the
Plan.  Actions requiring Committee approval include final determination of plan
eligibility and participation, identification of performance measures,
performance objectives and final award determination.  The Committee may adjust
any award due to extraordinary events such as acquisitions, dispositions,
discontinued operations, required accounting adjustments or similar events, all
as specified in Section 11(d) of the Incentive Plan; provided, however, that the
Committee shall at all times be required to exercise this discretionary power in
a manner, and subject to such limitations, as will permit all payments under the
Plan to “covered employees,” as defined in Section 162(m) of the Internal
Revenue Code, to continue to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code.  In addition, under the Incentive Plan,
the Committee retains the discretion to reduce any award amount from the amount
otherwise determined under the applicable formula.  Subject to the foregoing,
the decisions of the Committee shall be conclusive and binding on all
participants.

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Performance Measures
 
[per.jpg]

 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit B
 
2011 Annual Performance Incentive Plan for Officers
 
 
 
Award
Target
Name
Title
Percentage
Incentive


 
8

--------------------------------------------------------------------------------